In an action by purchasers of a parcel of real estate in the City of White Plains, to recover from the sellers the amount of money paid upon the signing of the contract, plus the cost of a title search, on the ground that the sellers’ title to the subject premises is unmarketable, plaintiffs appeal from so much of an order of the Supreme Court, Westchester County, dated October 8, 1959, as denies their motion for summary judgment, grants defendants’ cross motion for summary judgment and dismisses the amended complaint. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.